525




p              OFFICE OF THE ATTORNEY GENERAL OF T&AS
    .,’                             AUSTIN
    o-c.-
    --




                         ’.



            Hoaonbls Ghrlburaa li. Glotsr
            county Attorney
            wrlon couaty
            ~offriroa,    Texas
            Dear 6ir;

                                                        iolstloa of the
                                                        kiL1 sad porsesr     i.

                                                        0, raquertlng a
                                                        mm to the abate




                                             the date   or ltolanatMnt,




                       %eaato  Bill pl,   Thlrtl CalL&Gsosioa,~ :4Zitd
                 Legirlature   appsrsatly  ruthorlzod   the MRLO,Fish t
                 oyrter Goaaiaaioa to oasot rulm      sa4 r6gulatlonr gof-
                 sraing the tskiag or cartein $EPIO,'and deolaradsa opsa
        HonorOble ShelburaOX. Glorar, I'asef?


             eea80n.  In pursuanoa to this authorizutiaa tbc Cam
             mioaicm cn iiotobarUth, 1010, declared aa opm 608-
             men for duoam, eto, mad tollowed the designstlcm of
             oertain qbciea with tho paronthotiaalsx.pre8nlon
             (eXa0ptgood duoks.)
                   Wader lutialem 1, 2, and 9 of tha Penal So&o
             of the  state of T~lxum, I u;doretand thst ao porsoa
    i        8h011 b0 punle&eid rcr any act or omimrlon *ualom
             the mm    &pa hWi8 0 P0fml Orfenro aacl 0 penalty ar-
             tlxcd thereto by tha writtan law oi this mate.
                  Wet only do I i*IZ to f iad any written law
             msklag it m riclstlca or tho mael Codo to kill
             Wood ihiokr, but it ir icy aandid opinion that awn
             ii thO c2iafFC Phh & GYitW CunrrnieCif3t has WLprOd7
             ndm it a riobttirm 09 thm hiv to kfll Wood Duck6
             lt would be en untmrrrateddologetlon or the lo&
             18tlvo authority   to 8 Board kmva    purely mininlst0r-
             ial    dutiar.

                  "I beve F&Q may coatrovrrsiooA# thQ 8rU~
             wardaas ohout this mattar, and *bile I M anxious
!
             ta oooperetewlththsn la tha aaforoersat  olttho &r,
             I 0samot aon8oieatlouslpprosecut a mrmn oberga4
             with killing ,aXood i&ok. A maJoriCy 0r tha orroaaorr
             do    aot              Dusk rr0laany other
                         know a w~wcod                            epmole6.~
                    The 43316Loglalkturoet It* TSird Called mielon In
                                Iii11X0. 3l, knom aa tho wild 0080 Law
                   &8lb, Veraon*e Aanotatod -1     Code; .&atelQS4, 43ra
                            P. m, ~5. 61) i'0cth0 rpenir06tp~r9040 0r
        aorxrotiag   ia thm ruturr  say aonfllots bstuoen stats lswa aad
        JO&Oral ro~ul*tione* seatton 6 of the I?Qt,th0 oma~onoy
        Olaumo, rorar in pbrt aill  r0ii0v81
                     vhe ract     that th6   eXi6thg   law
                                                       this St8to
                                                             or
             r0rtkkim         the opoalsa   or wild bird* m-a
                                                           in thin
            Aot 1s la oontllot with Fodor01 regulatlcnm,     wbloh
             ha6 just boon pmd68tea      by thu Yrerldeat or th0
            waited stat&s clodthe fast that aha&ng ooaditioa6
            lrroundfag ths rator rod aupgly cr thim ocustlnoat
            1~ oauming th0 haera reguttlonr to be ohmod rr0rs
            pear to par, aaa that, therOtore,re~ulctlonmfor
             thifrf.jtatm
                        that mill not bs in Otn.fliot  with PoQsl’al
            XegUlmtbXbb   aun ba6t bo provided  by the Cam, Piah b,
                                                                                              531




         Cystsr Co6imlee10nof thla Stat. OWntea an omer-
         genop anC m laperatirc  publio neoessity. . . .*

          ceotion 1 cf tbs lot prorldea, 6160~ other thinga,
t%t it ahall be unlarrtul rcr myonr to hunt, t&e, or pur-
eun any wllC duoks et eny tim other than buriw the open
t3ceaonprovltIoflfor the talslnp,hunting or ~ursuinf(cifmuch
gene blrdst "open a@e6on* bolng defined aa the par106 of tlma
when lt s)?sllbe lawful to take, kill, puraur, or attempt to
take or kill any or the gsae bird.6mm&

          Srotlon z!or thr Aot perldaa that any poraon rho
taker, kllla, purauoa or attempts to take or kill any gani4
bird aaaed in the Act at any time other than during the open
aaa80n provlbed therefor ahell be guilty of a alsdemaanor and
upon oonliotlon rho11 be fined in 6 oua not lariathan @S.OO
nor more than glOO.00, togather with a rorrciture cr his hunt-
ing lloahaa for one gear rollowlnplthe date ot hi6 oonvlotlon.
                 %otion 3 of tha Aot pepeals all laws or parta                        of
laW6     pJrt5iniIlg         t0       Op#Il       aoa6ona 6iUi bag lhits.

          Seotlon 4 of the Aot provldad that *tha &am, Flab
& Oyster            of the State of Texas la hereby ohargad
               Comu:asloon
with the duty of pr0016lmtingtha opan a(~afio~~aand bag limits
to regulate tho Wsiqg or pcaaoaslon  of'any of the gaaa blrda
named in Cbls AOt.”

          sootion 6 or th@ kot lapear   the duty upon th* Com-
ai66lOn Or m6ki1~~inVabtigatiCn6  an8 prOOU&Ig iIIrOmII6tiOn
whereby it 166~oarry out the leg?sl6tlvelpolldate lxprsoaea in
Seation 4 of the hot.
           seotlan 6 of the Aot provide6 that "any opan 60660~
for the taking or kllllw of aty or the epsolea   of gaae bird6
nna tl    la   t& l8     ahall te proclaimed
                       kot        .    l     by the 5apa0,Plah
                                              .

aad oyster Colplirslon lmedlctely after the pasaago of thia
AOt and therekftar not later than Wtobar lat, or any year.*

          Seotlon 7 or the Act authorlxaaany IntiMertmlarty
arreoted by the oonsorvatl,onrsgulatlonaof thla Stata promil-
getad by the Commiaslonto $316 a suit agalnat the Camnl68fOll
to test tha valldlty of the reguletlotuproaulget6dby th0 Cm-
6ll6BlOll.
          "iheFodaral regulationsrelating                              to wild dudra pro-
hfblta the killing and p0ases6in& Or wood                             ducks; In Oontorsaity
                                                                       532


Honorable Shalburaa    R. Olovbc,   h~age 4



ther4t0,tha &II!.,tie  k Oyater C~~~WI~OA of the ftate of
Taxer has not proolalaadan open aaaaan for the hunting or
wvod duoka in Tour.
           It la elmentary, of oourae, that the ~tiglalature
la powerleoato delegate to a Board or CoamlraloD the power
to declare what shall oonstltuta a orlalnal   otfbtwa, togbther
with the punlabment thareror. Howover it la oompatont ror
tha Leglmlature to authorlne   a Commibaionto preaoflbo oer-
taln dutlae on whloh the law amy operate in iapoain~a penalty
whereby tha broad general purposes ln lnaotl~     the law may be
rrrrotuated. It is an lndlepenalble    repuiremantlh the latter
aitu8tionthat the Leglalatureitself preeorlbe the penalty
for the violation of the ruloa and regulationsnhioh it baa
authorized  thb admlnlatratlre  body to promulgate.    Suah a
statute la eonatltutlonalbeoauae the legialatlta      runotlon of
deIlnlng orlmaa and preaorlblng   the punibhmbut  thererot has
not been aelepted to an ednbiatratire boar.
           In United State8 Y. Grimma,       880 0. 6. 506, 31 8.
06.  U30, 55 L. Ed. 563, the Forest keasrr~ dot, whloh delagstid
power to the Seoretasy     of Agrloultuse to pxomul&ate ruloa and
ryulatlons    corerlq   roreat   reservations,the violation oi
*blob would oonstltuta     a orlrainal offerma for s3ibioh a penalty
was preaorlbed,    was held oonatltutloml.      In an bxhauatlve opln-
ion by Mr. Justice Lamar it sea aeolaradr
             qhat *Congreaa camot delegate      le$lalatlva    power
      ia a prlnalplauniversallyreoognlxed aa vital           to the
      lnteiyltyand aYlntenanoe of the syatbm or gorernnent
      ordains4   by the Conatltutlon,   * YarahaU Pleld & Coa-
      pmy v. Clark,    US U. 6. 698. 30 L. Ed. 309 13 S. Ct.
49%. Eut the authority to make admlnl4trat~ta         rulea
      la not a delagatlcn   or l.egtal6tlra   power, nor are auoh
      rules ralaed rrom an adminiatratlre      to a leglalatl~4
      oharaoterbeoauae the tioletion thereof la pmiahbd 66
      a pub110 offense.
            "It Is tsuue test there is no sot or Congseaa wbloh,
      la express terms, doclarea that It eball be unlawful to
      g r a alhbsp
              e    on a forest raeerre.   Buttha atatutea from
      which we have quoted declaro that the prlrflrgeOf using
      reserves ror *all proper and lawful jmrpos~s* is aub-
      jeot to the prorlao that the peraon ao using them shnll
      ommplg with the mles and reg.ilationa   oovarin$ eeid for-
      eat reservation. The mm4 sot makeb it sn cffenae to
Bonorable Shelburna H. Clover, Page 8


        violate them rs~ulatlmsi that la, to urn*them
        ~thamiee then In aocordanoo with the rulee eatab-
       liehed by the secretary. . . .
             "If eftar the pslsenqs zf the aot aad the pro-
       tlulqatlcn cf tha rule,  the defendants  drove   UW¶
       graZ4d their sheep upon the reserve,    In riolatian of
       the regulationa,they were amking an unlawrul ua8 or
       the goosrnmant* a property. In doing 80 they thereby
       made titemarlves liable to tha penalty inpoeed by COA-
       grem8.*
          In Eulkey v. State, es Tex. Grim. 1, 201 8. w. 991,
the Court of Criminal kppealrrot Texa8 announoed tkl8 mma ml.0
in oOAAeOtionwith the Tiok Hradioationlaw. Mfulkeywe@ oharqod
dth vlolatlng Order XII of the Ooamlrsio~, wao oaotloted   in
the trial OOurt and on appeal OOACOndedthat the iniOm6tiOn OA
whloh he wan oonvlotmd oharged no offense beaauso it ohargre
the violation of EA order pre@orlbeaby th* LivertookBahitary
Camgieefon,and not an aot Or the Le&8laturm, and that the
Legislitureoould not dolegate the law maklag powor to said
Commls~ionin violation of Smotion 1, Article III oi the COA-
8titUtiOA.

             The court   said:

             aUndsr thee withorltier   wa think the authority
       (tirento our Liveetook Sanitary Ccglppiaaion  to guarantlao
       livestookend to adopt xulea and regulations     to wdmos
       the ~amo, when properly pronulgatedby the OOV~~OLOC,
       18 ncrt tbe exeroieeiof le$iolativeiunotiona by the Com-
       mi~~sion,and that ouoh rtilee and regulations   EIOproprrly
       promulgetedare valid, and tha riolattca theroot may be
       SBbS 811 Oit4A.44. Thin roPialt8 iA holding that the lndlot-
       meAt hsr4in warnvalid In ahar&hg M 0rra80.*
           Acoordlnglg,it 1s our OpiAiOn that Senate Bill Ho.
31, the tild mm4 i.33~ uAdt4r rev’iew, im not violstlte alther or
the Conntitutfonof Texas or of rirtioles1, i?#SAd S of the
Final Code of Toxa6.
          It oan only be oonoludad from an analysis      Or Yenrta
Bill        that tbe Legfelaturs
       2Qo. 31                       haa declared  it to bo UAhw-
rul to kill the wild game dcrsorlbed    at any timr other than dur-
lag the open mason provided      for in the hot, whloh war to be
aa proolaimodby the Game, Fish h Oyster Commiealon.        The p4A-
                                                                ._.,~
                                                                        534

gonorable Eh8lbUrA4 R.   Clover,   Ragto 6


alty ror euoh violation la llkerlre presortbed by the Legir-
lature In s.eotlon 2. when, thererore,   the Com~Isdo~ I144 not
promulgatedaa open llieeaonwlth re2erenoe to wood duok4, a
eg40144 ot wild ducks, the killing of 081&ewould OOA4titUt4
a penal ofSense under the laws or Texas.
            You are, therefore,r84peOtfullg   adrirred that it Is
4 VlolatioA OS the lswr 0r T4xar to kill ana po4s44r mod
duoka at any time other than during a a open leason provided
therefor by proolamtlon     of the oane, ?leh & 0 eter Commlerlon
of th8 Stat4 Of T8x88; imQlrOh an Oh8 Copnil J OA ha4 AOt by
proper proolamation   provided  an open aeamon for the huntlAg,
t4klng    pur4uing or po8888810~ of wood duOk4, it follow4 tb4t
It would be a VlOlstlOA 0s the laws of T8xa8 f&a       pereon k,
kill ana pore844 thle par~tloular 4p40104 of wild duok.
                                             Yours tory truly
                                        ATTOiWBY
                                               0 BRAL0)‘ TBXa8
                                                T




eCSrY3BB